Title: From James Madison to Thomas Jefferson, [ca. 28 August] 1802
From: Madison, James
To: Jefferson, Thomas


Dear Sir
[ca. 28 August 1802]
Yours of the 27. came duly to hand. I had recd. the letter from W. Hampton & F. Maury. I had proposed to observe to them, that the case fell wholly within the State laws, & that it was probable the several Governors would be led to attend to it by the correspondence between the Mayor of N. Y. & the French consul & Admiral. It had occurred also that it might not be amiss for the President to intimate to the Secy. of the Treasury, a circular letter from that Dept. to the Officers of the Customs, calling on their vigilance as a co-operation with the State authorities in inforcing the laws agst. the smugling of slaves. As a further measure a letter may be written to Mr. Pichon as you suggest, and whatever else you think proper from me shall also be attended to.
I inclose several land patents which you will please to send, with your sanction, to Mr. Brent; also a letter from Govr McKean & another from James Yard; to which is added a letter from a Mr. Cochran, which give some ideas & facts which will repay the perusal. I need not observe that the answer to his inquiry will transfer his hopes of patronage from the Genl Govt. to the State Govts.
What is decided on the subject of our Tobo. by Leiper, and what are to be the price & paymts. if he is to have it? Yrs. always with respect & attachment
James Madison
 

   
   RC (DLC: Jefferson Papers). Undated; docketed by Jefferson as received 29 Aug.



   
   New York mayor Edward Livingston had sought assurances from the French consul in New York, Louis Arcambal, that none of the West Indian blacks on board the French frigates in the harbor would be landed in the city and that security on board ship was tight enough to prevent a mutiny. After consulting Admiral La Caille, Arcambal insisted that Livingston had nothing to worry about. The exchange of letters was published in the N.Y. American Citizen and General Advertiser, 17 Aug. 1802.



   
   Jefferson made this suggestion to Gallatin in his letter of 30 Aug. 1802 (Papers of Gallatin [microfilm ed.], reel 7).



   
   Thomas McKean to JM, 16 Aug. 1802. The letters from Yard and Cochran have not been found.



   
   Philadelphia tobacco merchant Thomas Leiper informed Jefferson that he would not buy the president’s tobacco crop at the price Jefferson specified, mentioning Jefferson’s own opinion that it was “not of the first quality” and quoting the current prices of different grades of tobacco (Leiper to Jefferson, 26 Aug. 1802 [DLC: Jefferson Papers]). For JM’s previous dealings with Leiper, see PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 14:20 and passim.


